COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ecknozzio Okeith Fontenot v. The State of Texas

Appellate case number:      01-18-00077-CR

Trial court case number:    1540146

Trial court:                185th District Court of Harris County

       We previously abated this appeal, remanded the case to the trial court, and
directed the trial court to appoint counsel, at no expense to appellant, to represent him on
appeal. The trial court has signed an order appointing Scott C. Pope of the Harris County
Public Defender’s Office to represent appellant on appeal. And, appellant has filed a
designation of Jani Maselli of the Harris County Public Defender’s Office as his new lead
counsel on appeal. See TEX. R. APP. P. 6.1(c). Accordingly, we REINSTATE the case
on the Court’s active docket.
       The Clerk of this Court is directed to note Jani Maselli’s appearance as appointed,
lead counsel for appellant on the docket of this Court.
      Appellant’s brief is due to be filed in this appeal no later than 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a), (d).
       Appellant’s pro se motion for court appointed counsel is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings______
                    Acting individually  Acting for the Court

Date: __December 11, 2018___